In an action, inter alia, to compel the corporate *812defendant to transfer shares of stock to plaintiff, the corporate defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered May 6, 1980, as granted plaintiff’s motion for summary judgment and denied its cross motion to dismiss the complaint. Order modified, on the law and the facts, by deleting from the second decretal paragraph thereof the words “or her designees”. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to plaintiff. Special Term erred in affording relief to plaintiff’s designees inasmuch as only the transfer of stock to plaintiff was in issue. With regard to whether plaintiff complied with the requirements listed on the legend of the appellant’s stock certificates, we find that this issue was not raised at Special Term. Accordingly, appellant waived the right to have such issue reviewed on appeal {Brown v Kimmel, 68 AD2d 896, 897; Marine Midland Bank-Cent. v Gleason, 62 AD2d 429, 437). Weinstein, J. P., Thompson, Bracken and Brown, JJ., concur.